DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on July 21, 2021.  As directed by the amendment: claims 1 and 11 have been amended and claim 21 has been cancelled.  Thus, claims 1-5 and 7-20 are presently pending in this application with claims 10 and 20 presently withdrawn.
	Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(a) rejections previously set forth in the Final Office Action mailed July 21, 2020.
	The Examiner further notes that claim 7 is listed as “Previously Presented” but appears to contain an amendment made in a previous amendment.  
Response to Arguments
Applicant's arguments filed January 21, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 of the Remarks that “there is nothing disclosed at "B" that can act as a catch, it's a smooth surface”. The Examiner respectfully notes that element “B” of Huet, which is relied upon for the teaching of the claimed “catch”, refers to the entire connector portion which engages to portion A and not just the surface of the connector.  Further, Applicant has not further functionally defined the “catch” beyond the catch being configured to interact with a fluid source.  A “catch” is defined as “a device for securing something” as defined by Oxford Dictionaries.  As seen in fig. 1 of Huet, portion “B” of Huet catches onto catheter 13 to secure the catheter to the connector assembly.
Applicant further argues on pg. 6 of the Remarks that “"B" cannot interact with the fluid source when the opposite latch end is engaged to injection head 8 (See FIG. 2). The interaction and latching of Huet, such as they are can be either one or the other, not latching as the catch feature interacts”.  The Examiner respectfully disagrees and maintains that “interact” does not require a direct engagement.  As defined by Merriam-Webster, the term “interact” is interpreted to mean “to act upon one another”.  In the case of Huet, since the fluid source is a functional limitation and is not a positively recited element nor is it further defined, the latching feature of Huet is functionally capable of latching onto a fluid source having a reciprocal connector.  As the fluid source is latched onto the latching feature, the fluid source is capable of conveying fluid through the connector so that fluid enters the catch (element “B” of Huet) so that the 
With regards to Applicant’s arguments to Lopez, the Examiner has made a new grounds of rejection below using a different interpretation of the “catch feature”, as explained in further detail below.  However, the same explanation as provided for Huet above pertains to Lopez below.
   Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huet (US 20010004686).
Regarding claim 1, Huet discloses a fluid connector assembly (fig. 1) comprising: a tab portion (A in fig. 1) comprising a disc slot (3 in fig. 2); a plug portion (5 in fig. 1) slidably coupled to the tab portion (slidable against bias of spring 12 in fig. 1; see figs. 1-3) comprising a fluid path (9 in fig. 1) and a disc having a thickness (gasket 6 

    PNG
    media_image1.png
    360
    837
    media_image1.png
    Greyscale

Regarding claim 2, Huet discloses the tab portion further comprises an indent (see below) wherein the indent is configured to interact with a reusable housing assembly (the examiner notes that the reusable housing assembly is not positively recited and is considered functional; without any other limitations regarding the assembly or the indent, the indent designated below is considered functionally capable of “interacting” with an assembly).

    PNG
    media_image2.png
    336
    374
    media_image2.png
    Greyscale

Regarding claim 3, Huet discloses the catch feature comprises a ramp (see below).

    PNG
    media_image3.png
    259
    491
    media_image3.png
    Greyscale

Regarding claim 4, Huet discloses the fluid connector further comprises a tubing connected to the plug (catheter 13 is fluidly connected to the plug; see fig. 5).
Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (US 20110282302).
Regarding claim 11, Lopez discloses a fluid connector assembly (10 in fig. 1) comprising: a tab portion (20 in fig. 5) comprising a disc retainer (36 in fig. 5), a tubing side (30 in fig. 5), and a fluid source side (28 in fig. 5); a plug portion (60 in fig. 5) slidably coupled to the tab portion (figs. 6 and 7 shows the plug portion 60 sliding relative to the tab portion 20) and comprising a plug (84 in fig. 5) and a fluid path  extending from a first end to a second end of the plug (fig. 5 shows a fluid path extending from the bottom 82 to the slit 70), the plug further comprising a disc extending radially therefrom  (72 in fig. 5) and disposed intermediate the first and second end (fig. 5); a catch feature located on a first end of the tab portion (see below) and configured to interact with a fluid source (the catch designated below is capable of receiving fluid from 

    PNG
    media_image4.png
    316
    402
    media_image4.png
    Greyscale

Regarding claim 12, Lopez discloses the tab portion further comprises an indent wherein the indent configured to interact with a reusable housing assembly (the indent 
Regarding claim 13, Lopez discloses the catch feature comprises a ramp (see below).

    PNG
    media_image5.png
    276
    322
    media_image5.png
    Greyscale

Regarding claim 14, Lopez discloses the fluid connector further comprises a tubing connected to the plug (212 in fig. 1 is fluidically connected to the plug).
Regarding claim 15, Lopez discloses a first end of the tubing is connected to the plug (fig. 1 shows a proximal end directly engaged to the connector assembly indicating that it is in fluid connection with the plug) and a second end of the tubing is connected to a cannula interface (see below).

    PNG
    media_image6.png
    222
    274
    media_image6.png
    Greyscale

Regarding claim 16, Lopez discloses an underside of the tab portion comprises a core (without any special definition of the term “core”, the underside of the tab portion inherently has a “core”, or some middle section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet, as applied to claims 1 and 4 above, and further in view of Rogers (US 20040158211).
Regarding claim 5, Huet discloses all of the claimed limitations set forth in claims 1 and 4, as discussed above, and further discloses a first end of the tubing is connected to the plug (fig. 1 shows an end of tubing 13 fluidically connected to the plug).  However, Huet does not teach or disclose a second end of the tubing is connected to a cannula interface.
Rogers teaches a fluid connector (10 in fig. 1) having a tubing (20 in fig. 1) having a first end (end attached to hub 10 in fig. 1) and a second end (end inserted into patient in fig. 1).  Rogers further discloses the second end is connected to a cannula interface (adhesive tape 85 interfaces with cannula 20).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the second end of the tubing of Huet to be connected to the cannula interface of Rogers for the purpose of adhering the tubing to the patient, as taught by Rogers (paragraph 39).
 Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huet, as applied to claim 1 above, and further in view of Crawford (U.S. Patent No. 7,785,299).
Regarding claims 7-9, Huet discloses all of the claimed limitations set forth in claim 1, as discussed above, and further discloses an underside of the tab portion 
	Crawford teaches a fluid connector assembly (fig. 31) comprising a tab (see below) having a core on the underside of the tab portion (see below; without any other defining limitations, the portion of the tab shown in fig. 31 is considered to be the underside) with the core comprising an identification tag (220; fig. 31 shows the tag placed on the center of the tab portion, thereby placed on the “core” of the tab portion), wherein the identification tag is an RFID tag (15:45-48).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the tab portion to have a RFID tag located on the core of the tab portion, as taught by Crawford.  This modification would enable tracking the use of the fluid connector assembly, as taught by Crawford (15:48-55).

    PNG
    media_image7.png
    446
    552
    media_image7.png
    Greyscale

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopez, as applied to claim 11 above, and further in view of Crawford.
Regarding claims 17-19, Lopez discloses all of the claimed limitations set forth in claims 11 and 16, as discussed above, but does not teach or disclose the core comprising an identification tag [claim 17], the tab portion comprising an identification tag [claim 18], and the identification tag is an RFID tag [claim 19].
	Crawford teaches a fluid connector assembly (fig. 31) comprising a tab (see below) having a core on the underside of the tab portion (see below; without any other defining limitations, the portion of the tab shown in fig. 31 is considered to be the underside) with the core comprising an identification tag (220; fig. 31 shows the tag 

    PNG
    media_image7.png
    446
    552
    media_image7.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783